

Exhibit 10.30


AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
OF
PARRISH LITTLE
THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is
made and entered into as of this ___ day of _________ 2018, by and between
HomeTrust Bancshares, Inc, Asheville, North Carolina (hereinafter referred to as
the “Company”) and Parrish Little (the “Employee”).
WHEREAS, the Company and the Employee previously entered into a change in
control severance agreement on January 25, 2016 (the “Prior Agreement”);
WHEREAS, the Employee serves as the EVP/Chief Risk Officer of HomeTrust Bank,
Asheville, North Carolina (the “Bank”); and
WHEREAS, the Board of Directors of the Company believes it is in the best
interests of the Company and the Bank to enter into this Agreement with the
Employee, which amends and restates the Prior Agreement in its entirety, in
order to (a) revise the severance provisions in Section 3(a) of the Agreement,
(b) clarify the provisions regarding confidential information, (c) add
non-competition provisions and expand the non-solicitation provisions, (d)
ensure compliance with Section 409A of the Code, (e) delete certain regulatory
provisions no longer required to be included in light of the change in the
Bank’s charter, and (f) make certain other changes; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is AGREED as
follows:
1.    Definitions.
(a)     The term “Cash Compensation” shall mean the highest annual base salary
rate paid to the Employee at any time during his employment by the Company and
its Consolidated Subsidiaries, plus the higher of (i) the Employee’s annual
bonus paid during the year immediately preceding the Date of Termination, or
(ii) the Employee’s target bonus for the year in which the Date of Termination
occurs, in each case including any salary or bonus amounts deferred by the
Employee.


(b)    The term "Change in Control" means any of the following events: (1) any
person or persons acting as a group (within the meaning of Section 409A of the
Code) acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 30% or more of the total voting power of the
outstanding stock of the Company or the Bank; (2) individuals who are members of
the Board of Directors of the Company on the date hereof (the "Incumbent Board")
cease for any reason during any 12-month period to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets of the
Company or the Bank that have a gross fair market value of 40% or more of the
total gross fair market value of all of the assets of the Company or the Bank
immediately before such acquisition or acquisitions; or (4) any other event
which is not covered by the foregoing subsections but which the Board of
Directors determines to affect control of the Company or the Bank and with
respect to which the Board of Directors adopts a resolution that the event
constitutes a Change in Control for purposes of this Agreement; provided that
with respect to each of the events covered by clauses (1) through (4) above, the
event must also be deemed to be either a change in the ownership of the Company
or the Bank, a change in the effective control of the Company or the Bank or a
change in the ownership of a substantial portion of the assets of the Company or
the Bank within the meaning of Section 409A of the Code.




1

--------------------------------------------------------------------------------




(c)    The term “Code” means the Internal Revenue Code of 1986, as amended, or
any successor code thereto.
(d)    The term “Consolidated Subsidiaries” means any subsidiary or subsidiaries
of the Company (or its successors) that are part of the consolidated group of
the Company (or its successors) for federal income tax reporting.
(e)    The term “Date of Termination” means the date upon which the Employee's
employment with the Company and its Consolidated Subsidiaries ceases, as
specified in a written notice of termination, provided that all references in
this Agreement to a Date of Termination that results in the payment of severance
shall mean the date of the Executive’s involuntary Separation from Service.
(f)    The term “Effective Date” means the date first written above.
(g)    The term “Health Insurance Benefits” shall mean the following benefits to
be provided pursuant to Section 3(a) of this Agreement to the Employee and his
dependents who are covered by the Company or any of its Consolidated
Subsidiaries at the time of the Employee’s Involuntary Termination (each such
person, including the Employee, a “Covered Person” and collectively the “Covered
Persons”): (i) the Company or the Bank shall pay 100% of the premiums for COBRA
coverage for each such Covered Person until the earlier of (A) the expiration of
the COBRA period or (B) the death of such person; or (ii) in the event that the
continued participation of the Covered Person in any insurance plan as provided
in clause (i) above is barred or would trigger the payment of an excise tax
under Section 4980D of the Code, or during the COBRA Period any such insurance
plan is discontinued, then the Company and the Bank shall at their election
either (A) arrange to provide the Covered Person with alternative benefits
substantially similar to those which the Covered Person was entitled to receive
under such insurance plan immediately prior to the Date of Termination, provided
that the alternative benefits do not trigger the payment of an excise tax under
Section 4980D of the Code, or (B) in the event that the continuation of any
insurance coverage as specified above would trigger the payment of an excise tax
under Section 4980D of the Code or in the event such continued coverage is
unable to be provided by the Company or the Bank, pay to the Employee within 30
days following the Date of Termination (or within 30 days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Company and the Bank of providing continued coverage to
the Covered Person until the expiration of the COBRA Period, with the projected
cost to be based on the costs being incurred immediately prior to the
Involuntary Termination (or the discontinuation of the benefits if later), as
increased by 15% on each scheduled renewal date. Any insurance premiums payable
by the Company or the Bank as specified above shall be payable at such times and
in such amounts (except that the Company or the Bank shall also pay any employee
portion of the premiums) as if the Employee was still an employee of the Company
or its Consolidated Subsidiaries, subject to any increases in such amounts
imposed by the insurance company or COBRA, and the amount of insurance premiums
required to be paid by the Company or the Bank in any taxable year shall not
affect the amount of insurance premiums required to be paid by the Company or
the Bank in any other taxable year.


(h)    The term “Involuntary Termination” means a termination of the employment
of the Employee (i) by the Company without his express written consent; or (ii)
by the Employee by reason of a material diminution of or interference with his
duties, titles, responsibilities or benefits, including any of the following
actions unless consented to in writing by the Employee: (1) a requirement that
the Employee be based at any place other than Asheville, North Carolina, or
within 20 miles thereof, except for reasonable travel on Company or Bank
business; (2) a material demotion of the Employee; or (3) a material reduction
in the Employee’s salary, other than prior to a Change in Control as part of an
overall program applied uniformly and with equitable effect to all members of
the senior management of the Company or the Bank; provided in each case that
Involuntary Termination shall mean a cessation or reduction in the Employee’s
services for the Company and the Bank (and any other affiliated entities that
are deemed to constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(h)(3)) that constitutes a “Separation from Service” as determined
under Section 409A of the Code, taking into account all of the facts,
circumstances, rules and presumptions set forth in Treasury Regulation
§1.409A-1(h) and that also constitutes an involuntary Separation from Service
under Treasury Regulation §1.409A-1(n). In addition, before the Employee
terminates his employment pursuant to clauses (1) through (3) of the preceding
sentence, the Employee must first provide written notice to the Company within
ninety (90) days of the initial existence of the condition, describing the
existence of such condition, and the Company shall thereafter have the right to
remedy the condition within thirty (30) days following the date it received the
written notice from the Employee. If the Company remedies the condition within
such thirty (30) day cure period, then the Employee shall not have the right to
terminate his employment as the result of such event. If the Company does not
remedy the condition within such thirty (30) day cure period, then the Employee
may terminate his employment as the result of such event at any time within
sixty (60) days following the expiration of such cure period. All references in
this Agreement to an Involuntary Termination that results in the payment of
severance shall mean an involuntary Separation from Service under Treasury
Regulation §1.409A-1(n). The term “Involuntary Termination” does not include
Termination for Cause, termination of employment due to death or permanent
disability, or suspension or temporary or permanent prohibition from
participation in the conduct of the affairs of a depository institution under
Section 8 of the Federal Deposit Insurance Act.




2

--------------------------------------------------------------------------------






(i)    The term “Section 409A” means Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.


(j)    The terms “Termination for Cause” and “Terminated for Cause” mean any of
the following: (i) the commission by the Employee of a willful act (including,
without limitation, a dishonest or fraudulent act) or a grossly negligent act,
or the willful or grossly negligent omission to act by the Employee, which is
intended to cause, does cause or is reasonably likely to cause material harm to
the Company or any of its Consolidated Subsidiaries (including harm to its
business reputation); (ii) the indictment of the Employee for the commission or
perpetration by the Employee of any felony or any crime involving dishonesty,
moral turpitude or fraud; (iii) the material breach by the Employee of this
Agreement; (iv) the receipt of any formal written notice that any regulatory
agency having jurisdiction over the Company or the Bank intends to institute any
formal regulatory action against the Employee, the Company or the Bank (provided
that the Board determines in good faith, with the Employee abstaining from
participating in the vote on the matter, that the subject matter of such action
involves acts or omissions by the Employee); (v) the exhibition by the Employee
of a standard of behavior within the scope of his employment that is materially
disruptive to the orderly conduct of the business operations of the Company or
any of its Consolidated Subsidiaries (including, without limitation, substance
abuse or sexual misconduct) to a level which, in the Board’s good faith and
reasonable judgment, with the Employee abstaining from participating in the vote
on the matter, is materially detrimental to the best interests of the Company or
any of its Consolidated Subsidiaries; (vi) the failure of the Employee to devote
his full business time and attention to his employment as provided under this
Agreement; or (vii) the failure of the Employee to adhere to any policy or code
of conduct of the Company or any of its Consolidated Subsidiaries which causes,
or is reasonably likely to cause, material harm to the Company or any of its
Consolidated Subsidiaries; provided that, if the Board of Directors determines
in its good faith discretion that the breach, behavior or failure specified in
clauses (iii), (v) or (vi) above is capable of being cured by the Employee, then
Cause shall not be deemed to exist with respect to such matter if the Employee
cures the breach, behavior or failure to the satisfaction of the Board of
Directors within 10 days following written notice to the Employee of such
breach, behavior or failure. No act or failure to act by the Employee shall be
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the Company or the Bank. The Employee shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Employee and an opportunity for the
Employee to present his views on the matter to the Board either in person
without counsel or in writing), stating that in the good faith opinion of the
Board of Directors the Employee has engaged in conduct described in the
preceding sentence and specifying the particulars thereof in detail. The
opportunity of the Employee to be heard before the Board shall not affect the
right of the Employee to arbitration as set forth in Section 13 of this
Agreement. The Board reserves the right to suspend the Employee with pay pending
the determination of Cause under this Section 1(j), as appropriate.
2.    Term. The initial term of this Agreement shall continue until the two-year
anniversary of the Effective Date, subject to earlier termination as provided
herein. On each annual anniversary of the Effective Date, the term shall be
extended for a period of one year in addition to the then-remaining term,
provided that the Company has not given notice to the Employee in writing at
least 30 days prior to such annual anniversary date that the term of this
Agreement shall not be extended further, and provided further that the Employee
has not received an unsatisfactory performance review by either the Board of
Directors or the board of directors of the Bank. No annual extension can
automatically extend beyond the Employee’s 65th birthday.
3.    Severance Benefits.
(a)    In the event of the Involuntary Termination of the Employee at the time
of or within 12 months following a Change in Control, the Company or the Bank
shall, subject to the Employee executing and not revoking a general release of
claims pursuant to Section 3(b) below, (i) pay to the Employee a lump sum cash
amount equal to two times the Employee’s Cash Compensation, with such lump sum
payment to be made within 30 days following the date the general release of
claims is executed and the revocation period expires without the release being
revoked, except as otherwise set forth in Section 3(b) below, and (ii) provide
Health Insurance Benefits to each Covered Person. If the Employee is a
“Specified Employee” (as defined in Section 409A) at the time of his Separation
from Service, then payments under this Section 3(a) which are not covered by
either the separation pay plan exemption or the short-term deferral exemption
from Section 409A set forth in Treasury Regulations §1.409A-1(b)(9)(iii) and
§1.409A-1(b)(4), respectively, and as such constitute deferred compensation
under Section 409A, shall not be paid until the 185th day following the
Employee’s Separation from Service, or his earlier death (the “Delayed
Distribution Date”). Any payments deferred on account of the preceding sentence
shall be accumulated without interest and paid with the first payment that is
payable in accordance with the preceding sentence and Section 409A. To the
extent permitted by Section 409A, amounts payable under this Section 3(a) which
are considered deferred compensation shall be treated as payable after amounts
which are not considered deferred compensation (i.e., which are considered
payable on account of an involuntary


3

--------------------------------------------------------------------------------




Separation from Service as herein defined herein pursuant to a separation pay
plan or pursuant to the short-term deferral exemption).
(b)    The obligations of the Company and the Bank to pay severance or provide
benefits under Section 3(a) above is expressly conditioned upon the Employee
executing a general release of claims within the time period set forth in the
release to be provided to him by the Company and not revoking such release, with
such general release to release any and all claims, charges and complaints which
the Employee may have against the Company and its Consolidated Subsidiaries, as
well as the directors, officers and employees of such entities, in connection
with the Employee’s employment with the Company and its Consolidated
Subsidiaries and the termination of such employment. Notwithstanding any other
provision contained in this Agreement, in the event the time period that the
Employee has to consider the terms of such general release (including any
revocation period under such release) commences in one calendar year and ends in
the succeeding calendar year, then the payments shall not commence or be paid
until the succeeding calendar year.
(c)    Certain Reduction of Payments by the Bank.
(i)    In the event that the aggregate payments or benefits to be provided to
the Employee pursuant to this Agreement, together with other payments and
benefits which the Employee has a right to receive from the Company or its
Consolidated Subsidiaries or any their successors are deemed to be parachute
payments as defined in Section 280G of the Code or any successor thereto (the
“Severance Benefits”), then the aggregate present value of amounts payable or
distributable to or for the benefit of the Employee pursuant to this Agreement
(such amounts payable or distributable pursuant to this Agreement are
hereinafter referred to as “Agreement Payments”) shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be an amount, not less than zero, expressed
in present value which maximizes the aggregate present value of Agreement
Payments without causing any Severance Benefits to be nondeductible by the
Company because of Section 280G of the Code. For purposes of this Section 3(b),
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.
(ii)    All determinations required to be made under this Section 3(b)) related
to the application of Section 280G of the Code shall be made by the Company’s
independent auditors or by such other firm with recognized expertise as may be
selected by the Company (such auditors or, if applicable, such other firm are
hereinafter referred to as the “Advisory Firm”). The Advisory Firm shall, within
ten business days of the Date of Termination or at such earlier time as is
requested by the Company, provide to both the Company and the Employee an
opinion (and detailed supporting calculations) that the Company has substantial
authority to deduct for purposes of Section 280G of the Code (before taking into
account any amount not deductible under Section 162(m) of the Code) the full
amount of the Agreement Payments to be paid and that the Employee has
substantial authority not to report on his federal income tax return any excise
tax imposed by Section 4999 of the Code with respect to the Agreement Payments
to be paid. Any such determination and opinion by the Advisory Firm shall be
binding upon the Company and the Employee. If the Agreement Payments are
required to be reduced to the Reduced Amount, then the cash severance payable
pursuant to Section 3(a) of this Agreement shall be reduced first. The Company
and the Employee shall cooperate fully with the Advisory Firm, including without
limitation providing to the Advisory Firm all information and materials
reasonably requested by it, in connection with the making of the determinations
required under this Section 3(c).


(iii)    As a result of uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Advisory Firm hereunder, it
is possible that Agreement Payments will have been made by the Company which
should not have been made (“Overpayment”) or that additional Agreement Payments
will not have been made by the Company which should have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Advisory Firm, based upon the assertion by
the Internal Revenue Service against the Employee of a deficiency which the
Advisory Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Employee shall be repaid by the Employee to
the Company together with interest at the applicable federal rate provided for
in Section 1274 of the Code, with such repayment to be made within 60 days
following the date the amount of the Overpayment has been communicated to the
Employee. In the event that the Advisory Firm, based upon controlling precedent
or other substantial authority, determines that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Employee together with interest at the applicable federal rate
provided for in Section 1274 of the Code, with such payment to be made within 60
days following the date the amount of the Underpayment has been communicated to
the Company.


(iv)    Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.
(d)    Termination for Cause. In the event of Termination for Cause, the Company
shall have no further obligation to the Employee under this Agreement after the
Date of Termination.


4

--------------------------------------------------------------------------------




4.    Attorneys Fees. In the event of a dispute arising out of this Agreement,
reasonable legal fees and related expenses incurred by the Employee resulting
from such dispute shall be paid by the Company only if the Employee prevails in
such dispute.
5.    Non-Disclosure, Non-Competition and Non-Solicitation Provisions.
(a)    Non-Disclosure. The Employee acknowledges that he has acquired, and will
continue to acquire while employed by the Company and/or performing services for
the Consolidated Subsidiaries, special knowledge of the business, affairs,
strategies and plans of the Company and the Consolidated Subsidiaries which has
not been disclosed to the public and which constitutes confidential and
proprietary business information owned by the Company and the Consolidated
Subsidiaries, including but not limited to, information about the customers,
customer lists, software, data, formulae, processes, inventions, trade secrets,
marketing information and plans, and business strategies of the Company and the
Consolidated Subsidiaries, and other information about the products and services
offered or developed or planned to be offered or developed by the Company and/or
the Consolidated Subsidiaries (“Confidential Information”). The Employee agrees
that, without the prior written consent of the Company, he shall not, during the
term of his employment or at any time thereafter, in any manner directly or
indirectly disclose any Confidential Information to any person or entity other
than the Company and the Consolidated Subsidiaries. Notwithstanding the
foregoing, if the Employee is requested or required (including but not limited
to by oral questions, interrogatories, requests for information or documents in
legal proceeding, subpoena, civil investigative demand or other similar process)
to disclose any Confidential Information, the Employee shall provide the Company
with prompt written notice of any such request or requirement so that the
Company and/or a Consolidated Subsidiary may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
5(a). If, in the absence of a protective order or other remedy or the receipt of
a waiver from the Company, the Employee is nonetheless legally compelled to
disclose Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, the Employee may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information which is legally required to be disclosed, provided that the
Employee exercise his best efforts to preserve the confidentiality of the
Confidential Information, including without limitation by cooperating with the
Company and/or a Consolidated Subsidiary to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information by such tribunal. Notwithstanding anything to the
contrary herein, the parties hereto agree that nothing contained in this
Agreement limits the Employee’s ability to report information to or file a
charge or complaint with the Equal Employment Opportunity Commission, the
Securities and Exchange Commission, the Federal Deposit Insurance Corporation,
the Board of Governors of the Federal Reserve System or any other federal, state
or local governmental agency or commission that has jurisdiction over the
Company or any Consolidated Subsidiary (the “Government Agencies”). The Employee
further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company and/or any Consolidated Subsidiary. This Agreement does not limit the
Employee’s right to receive an award for information provided to any Government
Agencies. In addition, pursuant to the Defend Trade Secrets Act of 2016, the
Employee understands that an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  Further, an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the employer's trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual (y) files any document
containing the trade secret under seal; and (z) does not disclose the trade
secret, except pursuant to court order. On the Date of Termination, the Employee
shall promptly deliver to the Company all copies of documents or other records
(including without limitation electronic records) containing any Confidential
Information that is in his possession or under his control, and shall retain no
written or electronic record of any Confidential Information.


(b)    Non-Competition. As partial consideration for the severance payments and
benefits to be provided to the Employee pursuant to Section 3 of this Agreement,
the Employee agrees that during the two-year period next following the Date of
Termination (the “Non-Competition Period”), the Employee shall not engage in,
become interested in, directly or indirectly, as a sole proprietor, as a partner
in a partnership, or as a shareholder in a corporation, or become associated
with, in the capacity of employee, director, officer, principal, agent,
consultant, trustee or in any other capacity whatsoever, any enterprise or
entity with an office located within 50 miles of any office of the Company or
any Consolidated Subsidiary during the Non-Competition Period, which
proprietorship, partnership, corporation, enterprise or other entity is engaged
in any line of business conducted by the Company or any banking subsidiary of
the Company during the Non-Competition Period, including but not limited to
entities which lend money and take deposits (in each case, a “Competing
Business”), provided, however, that this provision shall not prohibit the
Employee from owning bonds, non-voting preferred stock or up to five percent
(5%) of the outstanding common stock of any Competing Business if such common
stock is publicly traded.




5

--------------------------------------------------------------------------------




(c)    Non-Solicitation. As partial consideration for the severance payments and
benefits to be provided to the Employee pursuant to Section 3 of this Agreement,
the Employee agrees that during the two-year period next following the Date of
Termination, the Employee shall not directly or indirectly (i) solicit or
induce, or cause others to solicit or induce, any employee of the Company or any
Consolidated Subsidiary to leave the employment of such entities, or (ii)
solicit (whether by mail, telephone, personal meeting or any other means,
excluding general solicitations of the public that are not based in whole or in
part on any list of customers of the Company or any Consolidated Subsidiary) any
customer of the Company or any Consolidated Subsidiary to transact business with
any Competing Business, or to reduce or refrain from doing any business with the
Company or any Consolidated Subsidiary, or interfere with or damage (or attempt
to interfere with or damage) any relationship between the Company or any
Consolidated Subsidiary and any such customers.
The provisions of this Section 5 shall survive any termination of the Employee’s
employment and any termination of this Agreement.
6.    No Assignments.
(a)    This Agreement is personal to each of the parties hereto, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) by an assumption agreement in
form and substance satisfactory to the Employee, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Failure of the Company to obtain such an assumption agreement prior
to the effectiveness of any such succession or assignment shall be a breach of
this Agreement and shall entitle the Employee to compensation and benefits from
the Company in the same amount and on the same terms as provided for upon an
Involuntary Termination under Section 3 hereof. For purposes of implementing the
provisions of this Section 6(a), the date on which any such succession becomes
effective shall be deemed the Date of Termination.
(b)    This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
7.    No Mitigation. The Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation earned by the Employee as
the result of employment by another employer, by retirement benefits after the
Date of Termination or otherwise.
8.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its principal
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.
9.    Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
10.    Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
11.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
12.    Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina.
13.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement (other than relating to the enforcement of the provisions of
Section 5) shall be settled exclusively by arbitration before a single
arbitrator in Asheville, North Carolina under the commercial arbitration rules
of the American Arbitration Association (the “AAA”) then in effect. Judgment may
be entered on the arbitrator's award in any court having jurisdiction. The
arbitrator shall be selected by the mutual agreement of the parties within ten
(10) business days of the date when the parties shall first have the opportunity
to select an arbitrator (the “Selection Period”); provided, however, that if the
parties fail to agree upon an arbitrator by the expiration of the Selection
Period, each party shall, within five (5) business days after the expiration of
the Selection Period, select an


6

--------------------------------------------------------------------------------




arbitrator from the list of arbitrators provided by the AAA and the two
arbitrators so selected by each party, acting independently, shall, as soon as
practicable and within thirty (30) days of both being selected, agree upon the
selection of the arbitrator to arbitrate the controversy or claim.
14.    Equitable and Other Judicial Relief.
(a)    It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of this Agreement.
The covenants in Section 5(b) with respect to the geographic area surrounding
each office shall be deemed to be separate covenants with respect to each
office, and should any court of competent jurisdiction conclude or find that
this Agreement or any portion is not enforceable with respect to a particular
office, such conclusion or finding shall in no way render invalid or
unenforceable the covenants herein with respect to any other office.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, including without limitation the geographic scope or
duration of such provision, the parties hereto agree that the court or authority
making such determination shall have the power to reduce the scope or duration
of such provision or to delete specific words or phrases as necessary (but only
to the minimum extent necessary) to cause such provision or part to be valid and
enforceable. If such court or authority does not have the legal authority to
take the actions described in the preceding sentence, the parties agree to
negotiate in good faith a modified provision that would, in so far as possible,
reflect the original intent of this Agreement, including without limitation
Section 5 hereof, without violating applicable law.


(b)    The Employee acknowledges that any breach of Section 5 will result in
irreparable damage to the Company for which the Company will not have an
adequate remedy at law, especially in light of the impossibility of ascertaining
exact money damages. In addition to any other remedies and damages available to
the Company, the Employee further acknowledges that the Company shall be
entitled to seek a temporary restraining order as well as preliminary and
permanent injunctive relief hereunder to enjoin any breach or threatened breach
of Section 5 of this Agreement, and the Employee hereby consents to any
restraining order or injunction issued in favor of the Company by any court of
competent jurisdiction, without prejudice to any other right or remedy to which
the Company may be entitled. In addition, in the event of a breach of Section 5
of this Agreement by the Employee, the Employee acknowledges that in addition to
or in lieu of the Company seeking injunctive relief, the Company may also seek a
forfeiture of the cash severance payments paid or payable to the Employee
pursuant to Section 3 of this Agreement with respect to the period of the breach
in an amount equal to (i) the value ascribed to the non-competition or
non-solicitation provision in Section 5 that was breached, multiplied by (ii) a
fraction, the numerator of which is the period of time that the Employee was in
breach of such provision and the denominator of which is the total duration of
such provision in Section 5. The Employee represents and acknowledges that, in
light of the Employee’s experience and capabilities, the Employee can obtain
employment with an entity other than a Competing Business or in a business
engaged in other lines of business and/or of a different nature than those
engaged in by the Company or its Consolidated Subsidiaries, and that the
enforcement of a remedy by way of a temporary restraining order or injunction
will not prevent the Employee from earning a livelihood. Each of the remedies
available to the Company in the event of a breach by the Employee shall be
cumulative and not mutually exclusive.


15.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.


16.    Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


17.    Entire Agreement. This Agreement embodies the entire agreement between
the Company and the Employee with respect to the matters agreed to herein. All
prior agreements between the Company and the Employee with respect to the
matters agreed to herein, including the Prior Agreement, are hereby superseded
and shall have no force or effect.






7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
HOMETRUST BANCSHARES, INC.
    
    
By: Dana Stonestreet
Its: Chairman, President and Chief Executive Officer


EMPLOYEE


    
Parrish Little        


















































    


8